Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2019 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Specification
The specification is objected to due to minor informality:
a).	[0057] lines 1-2: “At box 510, a simplify operation is optionally performed an a composite object ...” shall be “At box 510, a simplify operation is optionally performed on a composite object ...”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The present application 17/357,746 and the Patent 11,074,729 have the same inventive entity.  The assignee for the applications is Target Brands, Inc..

D1.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 13-20 of the Patent No. 11,074,729.  Although the conflicting claims are not identical, they are not patentably distinct from each other as can be seen in the following tables.  Table 1 shows the correspondence between the claims of current application to the related patent.  Table 2 is a sample example showing one of the claim comparisons for claim 1 of the two applications.

Table 1  Claim Correspondence
17/357,746
(Instant Application)
11,074,729
(Related Patent)
1
1+4+5
2
1+2
3-4
3-4
5-7
6-8
8
10
9
9
10
9
11
9
12
9
13
11
14
14
15
15 + (4 + 5)
16
15+16
17
17
18
18 + (4 + 5)
19
18 + 19
20
20


Table 2.  Sample example showing one of the claim comparisons

Claim 1 of 
Instant Application
(17/357,746)
Claim 1 of 
Related Patent
(11,074,729)
1
A method for generating simplified graphical maps, the method comprising:
A method for generating simplified graphical maps, the method comprising:
2
receiving, at a graphics processing computer system, map data that identifies a layout of physical objects within a physical area;
receiving, at a graphics processing computer system, map data that identifies a layout of physical objects within a physical area;
3
identifying, by the graphics processing computer system, contiguous groups of the physical objects as composite objects;
identifying, by the graphics processing computer system, contiguous groups of the physical objects as composite objects, 

wherein identifying the composite objects comprises:
4

selecting a physical object from among the physical objects; 
5

determining whether another physical object is within a threshold distance of the selected physical object, based on spatial information about the physical objects obtained from a spatial index of the physical objects;
6

in response to the other physical object being within the threshold distance, adding the other physical object to a composite object including the selected physical object; and
7

selecting the other physical object and repeating the determining and the adding until no other physical objects are determined to be within the threshold distance of any shapes within the composite object; 
8
selecting, by the graphics processing computer system, bounding algorithms to use for generating graphical shapes for the composite objects, wherein the bounding algorithms are selected individually for each of the composite objects from among a plurality of bounding algorithms based on characteristics of each of the composite objects, 
selecting, by the graphics processing computer system, bounding algorithms to use for generating graphical shapes for the composite objects, wherein the bounding algorithms are selected individually for each of the composite objects from among a plurality of bounding algorithms based on characteristics of each of the composite objects; 
9
wherein at least one bounding algorithm selected for at least one composite object comprises a buffering bounding algorithm;
Item 18 of Patent.
10
generating, by the graphics processing computer system, graphical shapes by applying the selected bounding algorithms to the composite objects, 
generating, by the graphics processing computer system, graphical shapes by applying the selected bounding algorithms to the composite objects;
11
wherein applying the buffering bounding algorithm to the at least one composite object comprises
Item 19 of Patent.
12
(i) performing a buffer operation on the at least one composite object to generate a buffered composite object, 
(ii) performing a union operation on the buffered composite object to generate a union composite object, and 
(iii) performing an unbuffer operation on the union composite object to generate a graphical shape for the at least one composite object;
Item 20 of Patent.
13
testing, by the graphics processing computer system, the graphical shapes against one or more criteria, 
testing, by the graphics processing computer system, the graphical shapes against one or more criteria, 
14
wherein for graphical shapes generated using the buffering bounding algorithm, at least one of the one or more criteria tested against the graphical shape is that the graphical shape must include no more than one resulting shape to pass, 
Item 21 of Patent.
15
wherein for candidate graphical shapes that fail, a new bounding algorithm is selected and the generating and the testing are repeated using the new bounding algorithm; and 
wherein for candidate graphical shapes that fail, a new bounding algorithm is selected and the generating and the testing are repeated using the new bounding algorithm; and
16
outputting, by the graphics processing computer system, a simplified graphical map that represents the physical objects within the physical area using the graphical shapes.
outputting, by the graphics processing computer system, a simplified graphical map that represents the physical objects within the physical area using the graphical shapes.


Claim 4
17

The method of claim 3, wherein when the convex hull bounding algorithm is selected and the composite object fails the testing against the one or more criteria, 
18
Item 9 of application.
the new bounding algorithm that is selected comprises a buffering bounding algorithm.


Claim 5
19
Item 11 of application.
The method of claim 4, wherein the buffering bounding algorithm comprises: 
20
Item 12 of the application.
performing a buffer operation on the composite object to generate a buffered composite object; 
performing a union operation on the buffered composite object to generate a union composite object; and 
performing an unbuffer operation on the union composite object to generate the graphical shape for the composite object, and
21
Item 14 of the application.
wherein, for graphical shapes generated using the buffering bounding algorithm, at least one of the one or more criteria tested against the graphical shape is that the graphical shape must include no more than one resulting shape to pass.


Allowable Subject Matter
Claims 1-20 are allowable provided the nonstatutory double patenting rejection has been overcome.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-20.

Regarding claim(s) 1 (15 and 18), Burke (6,026,377; IDS) teaches: A method for generating simplified graphical maps (e.g., The construction of the floor plan involves first reading the dimensions of the floor (step 90). Burke: c.7 L.31-33. Graphics are preferably used to texture the floor plan objects to provide a better simulation of a view of a store.  The top of each product group object is preferably textured with text to identify the product group.  This three-dimensional model can then be displayed as is shown in FIG. 13. Burke: c.7 L.45-49 and Fig. 13), the method comprising: 
receiving, at a graphics processing computer system (e.g., the video display generator 58 of the shopping service 65; Burke: Fig. 1), map data that identifies a layout of physical objects within a physical area (e.g., In order to construct a floor plan, the three-dimensional description 56 of the retail store should include a definition of the units of measure, dimensions of the floor and walls, a record of each product group in the store, where each record including the name of the product group, and the size and location of shelf units in three dimensions with respect to the floor plan.  Burke: c.7 L.23-29); 
identifying, by the graphics processing computer system, contiguous groups of the physical objects as composite objects (e.g., The record of each product group is read to position the product group on the floor plan (step 92).  An object is created for each product group (step 94) using the dimensions of the product group and its location in the store which is done by using the three-dimensional modeling system.  The combination of the floor plan dimensions and product group locations and dimensions are used to construct either a two-dimension or three-dimensional model, which is both representative of the floor plan and which has manipulable objects.  A manipulable object is thus created for each product group.  Burke: c.7 L.33-43); and 
outputting, by the graphics processing computer system, a simplified graphical map that represents the physical objects within the physical area using the graphical shapes (e.g., When a floor plan has been constructed from the description of the store 59 selected by the consumer, an image of this floor plan (e.g. FIG. 13) is displayed in step 120 (FIG. 4), to the consumer.  The consumer is then allowed to select a product category or exit the shopping service in step 122, by placing a cursor on the display on the product category 104 of the displayed floor plan or an exit icon 108 and by touching a selection button.  Burke: c.7 L.52-59).
Sunday (Dan Sunday, “Bounding Containers,” 2012, http://geomalgorithms.com/a08-_containers.html; IDS) teaches: selecting, by the graphics processing computer system, bounding algorithms to use for generating graphical shapes for the composite objects, wherein the bounding algorithms are selected individually for each of the composite objects from among a plurality of bounding algorithms based on characteristics of each of the composite objects (e.g., It is often useful to have a bounding container (BC), such as a bounding box or sphere, enclosing a finite geometric object. BCs can significantly speed up software for ray tracing, collision avoidance, hidden object detection, etc. Sunday: p. 1 para. 1 L.1-3. We will restrict attention to finite linear objects, such as points, segments, triangles, polygons, and polyhedra. These objects, and collections of them, are specified by linear combinations of their vertices, and their complexity can be measured by the total number n of vertices they have. All containers we discuss can be computed directly from the set of vertices, and so we just have to consider algorithms for sets of points.  Sunday: p. 1 para. 2 L.1-4.  Therefore, the bounding algorithm are applied to the different categories of products of Burke to select the closest bounding container to the products), 
generating, by the graphics processing computer system, graphical shapes by applying the selected bounding algorithms to the composite objects (e.g., A linear container is one whose interior is specified by a finite number of linear inequalities.  Sunday: p. 2 para. 1 L.1. The linear containers include the bounding box (Sunday: p.2 para. 3), the bounding diamond (Sunday: p. 2 para. 5)), and 
testing, by the graphics processing computer system, the graphical shapes against one or more criteria (e.g., Before invoking a computationally expensive intersection or containment algorithms for a complicated object, a simple test with an uncomplicated bounding container can often exclude the possibility of intersection or containment, and no further wasteful computation is needed.  Sunday: p. 1 para. 1 L.3-5.  Therefore, simple linear containers (bounding box, bounding diamond, convex hull and minimal rectangle) are tested first before the more complicated quadratic containers are tested to represent a product group of Burke), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sunday into the teaching of Burke so that geometric object that is closely approximated by the boundary container can be efficiently computed with a significant improvement in runtime speed.
Bell (2012/0035897; IDS) teaches: wherein at least one bounding algorithm selected for at least one composite object comprises a buffering bounding algorithm (e.g., After pre-processing, the irregular buffer 370 may have an irregular form. In some cases, the solar calculation algorithm may require a rectangular buffered tile 380, such that a bounding algorithm should be run on the irregular buffer 370 to result in a rectangular buffered tile 380.  Bell: [0066] L.6-10);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bell into the combined teaching of Burke and Sunday so that the bounding algorithm can be applied efficiently to buffered objects.
However, the combined teaching of Burke, Sunday and Bell does not explicitly teach:
applying the buffering bounding algorithm to the at least one composite object comprises 
(i) performing a buffer operation on the at least one composite object to generate a buffered composite object, 
(ii) performing a union operation on the buffered composite object to generate a union composite object, and 
(iii) performing an unbuffer operation on the union composite object to generate a graphical shape for the at least one composite object; 
wherein for graphical shapes generated using the buffering bounding algorithm, at least one of the one or more criteria tested against the graphical shape is that the graphical shape must include no more than one resulting shape to pass.
Therefore, claims 1, 15 and 18 are allowable.

Claims 2-14 are directly or indirectly dependent from claim 1 and they are allowable.
Claims 16-17 are directly dependent from claim 15 and they are allowable.
Claims 19-20 are directly dependent from claim 18 and they are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611